Citation Nr: 1810949	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  07-10 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for bilateral arm numbness, to include as secondary to service connected lumbar spine disability. 

2. Entitlement to a rating in excess of 10 percent for service-connected lumbar spine disability prior to July 22, 2010, and a rating in excess of 20 percent thereafter.

3. Entitlement to a rating in excess of 10 percent for service-connected sciatica in the right lower extremity prior to April 30, 2012, and a rating in excess of 20 percent thereafter. 

4. Entitlement to a rating in excess of 10 percent for service-connected sciatica in the left lower extremity prior to April 30, 2012, and a rating in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania and Boston, Massachusetts, respectively.  In January 2010, March 2012, and October 2013, the Board remanded the issues for further evidentiary development and adjudication. That development has been accomplished, and the claim has now been returned to the Board for further action. See Stegall v. West, 11 Vet. App. 268 (1998).  The matter has returned to the Board for appellate consideration. 

By way of background, the Board notes that the Veteran submitted a claim for entitlement to service connection for numbness in his bilateral arm, as secondary to his service-connected back disability on March 2007.  In April 2008, the Veteran submitted an appeal on the issue of entitlement to service connection for numbness in the bilateral arms despite the fact that there was no notice of disagreement.  Resolving the procedural mistake in the light most favorable to the Veteran, the Board took jurisdiction over the issue and remanded it as there was no Statement of the Case.  A Statement of the Case was submitted on February 2014.  The Veteran submitted a Form 9 on March 12, 2014 and requested a review of all the issues on remand.  The RO subsequently issued a March 2017 rating decision that stated that there was no new and material evidence to reopen the case as the Veteran failed to appeal the Statement of the Case.  The Board finds the RO erred in finding that the Veteran needed to show new and material evidence as there is no prior final decision on this issue.  As such, the Board takes jurisdiction over this claim.

As for the Veteran's claim for total disability rating based on individual unemployability (TDIU), a review of the records shows that in an April 2016 telephone call, the Veteran waived his claim for TDIU. As such, this claim is no longer on appeal. 

The Veteran was scheduled for a Travel Board hearing in October 2009, but the Veteran did not appear for his hearing, and his request for a hearing is deemed withdrawn.


FINDINGS OF FACT

1. Numbness of the bilateral arms did not manifest during service, and is not shown to be causally or etiologically related to an in-service event, injury or disease; Numbness of the bilateral arms has not been caused or aggravated by service-connected disability.

2. Prior to July 22, 2010, the Veteran's degenerative disc disease of the lumbar spine had a forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, but thereafter had a forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees

3. Prior to April 30, 2012, the Veteran's sciatica in the right lower extremity had mild incomplete paralysis; from April 30, 2012 forward, the Veteran's sciatica in the right lower extremity had moderate incomplete paralysis. 

4.   Prior to April 30, 2012, the Veteran's sciatica in the left lower extremity had mild incomplete paralysis; from April 30, 2012 forward, the Veteran's sciatica in the left lower extremity had moderate incomplete paralysis.




CONCLUSIONS OF LAW

1. The criteria for service connection for numbness in the bilateral arms have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017). 

2. The criteria for a rating in excess of 20 percent for lumbar back disability have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.130, Diagnostic Code 5003, 5237 (2017).

3. The criteria for a rating in excess of 10 percent prior to April 30, 2012, and a rating in excess of 20 percent from April 30, 2012 forward, for sciatica in the right lower extremity has not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.130, Diagnostic Code 8799-8720 (2017).

4. The criteria for a rating in excess of 10 percent prior to April 30, 2012, and a rating in excess of 20 percent from April 30, 2012 forward, for sciatica in the left lower extremity has not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.130, Diagnostic Code 8799-8720 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5103, 5103A; see also 38 C.F.R. § 3.159, VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In this case, VA satisfied its duty to notify the Veteran by way of a December 2008 letter.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  The Veteran received all essential notice, had a meaningful opportunity to participate in the development of his claim, and was not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, neither the Veteran, nor his representative, alleged prejudice with regard to notice.  Accordingly, VA satisfied its duty to notify. 

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The evidence of record contains in-service treatment records, outpatient treatment records, and military personnel records.  No other relevant records have been identified and are outstanding.  For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issues on appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded VA medical examinations in March 2005, July 2010, April 2011, August 2011, April 2012, and November 2016. Based on the examinations and the records, VA medical examiners were able to provide adequate opinions.  Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examinations. 38 C.F.R. § 3.159(c)(4).  Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Id. See also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After a review of the records, the Board finds that the Veteran does not meet the standards for direct service connection, or secondary service connection, as the preponderance of the evidence supports a finding that there was no in-service incurrence or aggravation of a disease or injury, and no medical nexus between active service and the current disability has been established.  

In regards to the first element of direct service connection (a current disability), the medical evidence reflects diagnosis of a numbness in the bilateral arms, and as such the Board finds that the first element has been met. 

Concerning the second element, the preponderance of the evidence supports a finding that there was no in-service incurrence or aggravation of a disease or injury. The service treatment records are silent for any complaints, symptoms, or diagnoses of numbness in the bilateral arms during his service. Specifically, the service treatment records show the Veteran had normal upper extremities and no painful or trick shoulder at his July 1968 service separation medical examination. The earliest record on file of the Veteran's complaints of numbness in the bilateral arms is about thirty-five years after his separation from service. Accordingly, the Veteran's numbness in the bilateral arm disorder is not directly connected to his active service as he is unable to establish the second element of in-service incurrence or aggravation of a disease. 

In addition, the preponderance of the evidence is against a finding that the Veteran's numbness in the bilateral arms are proximately caused by or proximately aggravated by his service-connected back disorder.   

In the November 2016 VA examination, the examiner opined that the numbness in the bilateral arms is less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner explained that there is no neuroanatomical relationship between the Veterans upper extremity radiculopathy symptoms and his lumbosacral spine condition.  Rather, the examiner stated that the Veteran's cervical radiculopathy and stenosis is more likely than not the cause of his neuropathy and radiculopathy symptoms in his upper extremities.  The Board gives great probative weight to the examiner's opinion as it is based on competent and credible medical knowledge.  Further, as there is no neuroanatomical relationship between the Veteran's upper extremity radiculopathy and the lumbosacral spine condition there is no need for further medical opinion as to aggravation as it is neuroanatomically impossible for his back disorder to affect the Veteran's radiculopathy in the upper extremity. 

Based on the evidence and opinions of record, the Board finds that the Veteran's lay statements indicating that his low back disability caused the numbness in his bilateral arms are outweighed by the medical evidence of record, none of which reflects a complaint, note, or diagnosis of neuropathy in his bilateral arms in service.  Further, the medical opinion on file found that the Veteran's cervical radiculopathy and stenosis was more likely the cause of the Veteran's neuropathy in the upper extremities as there is no neuroanatomical relationship between the Veteran's upper extremity radiculopathy and the lumbosacral spine. Thus, the preponderance of the evidence is against a finding of service connection based on secondary basis.

In conclusion, although the Veteran has established a current disability, the preponderance of the evidence establishes that there was no in-service event or injury, that the Veteran's low back disability did not proximity cause or aggravated the numbness in the bilateral arms, and is not otherwise related to his active service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim for service connection for numbness in the bilateral arms is denied.

II. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That being said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. Hart v. Nicholson, 21 Vet. App. 505, 509 (2007). See also Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id. 

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2017). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the Veteran. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

All spine disabilities covered by Diagnostic Codes 5235 to 5242 are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion. 38 C.F.R. § 4.71a, General Formula. Under the General Formula, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id. 

Under the General Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm or guarding not severe enough to result in an abnormal gait or abnormal spinal contour. Id. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 170 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Id. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. Id. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Id. 

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Id. at Note 2. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, with the normal combined range of motion of the thoracolumbar spine being 240 degrees. Id. 

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. Id. at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis. Id.

As for the sciatica in the bilateral lower extremities, this impairment is rated under Diagnostic Code 8799-8720.  The Board notes that Diagnostic Code 8799 represents an unlisted disability requiring rating by analogy to one of the disorders rated under 38 C.F.R. § 4.7. See 38 C.F.R. § 4.27. By analogy, the Veteran is rated under the general rating code for diseases of the sciatic nerve.

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve and Diagnostic Code 8720 provides ratings for neuralgia of the sciatic nerve. They both use the same diagnostic criteria; mild incomplete neuralgia is rated as 10 percent disabling; moderate incomplete neuralgia is rated as 20 percent disabling; moderately severe incomplete neuralgia is rated as 40 percent disabling; and severe incomplete neuralgia, with marked muscular atrophy, is rated as 60 percent disabling. Complete neuralgia of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. 38 C.F.R. § 4.123. The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id.  

 Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis. 38 C.F.R. § 4.124.

 The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor. 38 C.F.R. § 4.124a.

Based on the evidence of record, the Board finds that the preponderance of the evidence supports a finding that a rating of 10 percent is warranted for the Veteran's low back disability prior to July 22, 2010 but thereafter warrants a 20 percent disabling rating. Further, the Board finds that the Veteran's sciatica in the bilateral legs warrants a 10 percent disabling rating prior to April 30, 2012, but thereafter warrants a 20 percent disabling rating.  

The Veteran contends that his low back disability and sciatica in his bilateral legs are worse than currently rated. In his appeal, the Veteran stated that he has severe pain throughout the day. During the appellate period, the Veteran complained of limited range of motion of the lumbar spine and pain on movement. The Board finds the Veteran's statements credible and competent, and therefore his statements are entitled to probative weight. Jandreau, 492 F.3d 1372. However, despite the Veteran's complaints of back pain and bilateral leg pain, the records do not support a disability rating in excess of 10 percent for his back prior to July 22, 2010 and 20 percent thereafter, and a disability rating in excess of 10 percent for his bilateral legs prior to April 30, 2012 and 20 percent thereafter. 

A review of the records show that the Veteran was provided with VA examinations in March 2005, July 2010, April 2011, August 2011, April 2012, and November 2016.  In the March 2005 VA back examination, the Veteran reported that he would have low back pain with occasional exacerbation and paresthesia. On examination, the Veteran exhibited abnormal posture despite having a normal gait. The Veteran was negative on straight leg raising test.  The Veteran also had unremarkable neurological findings, as his sensation, reflexes, and muscle strength were all normal.  The Veteran had no ankylosis and was able to flex to 60 degrees with pain, extend to 30 degrees, bilateral lateral flex and extend to 30 degrees, and bilateral rotate to 30 degrees without pain.  

These relatively mild findings are consistent with the treatment records during this period.  For instance, the records show that the Veteran had normal gait and his heel and toe walk was intact. The Veteran had unremarkable neurological findings as he had normal strength and intact sensation.  It was determined that his chronic discomfort was mild at best. However, the records do note that the Veteran had intermittent paresthesia in his leg.  As such, the Board finds that the March 2005 VA examination is consistent with, and supported by, the treatment records.  Accordingly, the Board finds the Veteran with a 10 percent disabling rating for his back disability as the records show he is able to flex to 60 degrees and extend to 30 degrees.  The Board further finds the Veteran with a 10 percent disabling rating for his sciatica in the bilateral lower extremities as the Veteran had intermittent paresthesia in his bilateral legs.  Although it is unclear whether the paresthesia is mild, moderate, or severe, based on the fact that the Veteran had relatively mild findings and his chronic discomfort was described as being mild at best, the Board finds that the Veteran is entitled to no more than a 10 percent disabling rate for his mild incomplete paralysis.  

In the July 2010 VA back examination, the Veteran had normal posture and gait with no evidence of abnormal spinal curvatures.  The Veteran again had unremarkable neurological findings, as his sensation, reflexes, and muscle strength were all normal.  Despite these mild findings, the Veteran was only able to flex to 40 degrees, extend to 20 degrees, left lateral flex to 15 degrees, left lateral rotate to 20 degrees, right lateral flex to 10 degrees, and right lateral rotate to 20 degrees.  The slight worsening of the Veteran's back condition since the March 2005 VA examination is reflected in the treatment records.  For instance, in a September 2006 x-ray scan of the lumbar spine revealed disc narrowing at L2-3 and moderate hypertrophic degenerative changes at multiple levels. However, despite this change, in 2006, the Veteran's range of motion was grossly normal with intact strength, albeit some decreased sensation in a glove and stocking distribution in all four extremities. Then in a May 2007 and May 2008 computerized tomography (CT) scans of the lumbar spine it revealed mild degenerative changes with evidence of laminectomy defect at L5-S1 on the left side.  In 2008, the Veteran had limited range of motion of the lumbar spine due to severe L5-S1 degenerative disc disease and lumbar arthrosis.  The Veteran also had mild decrease in lordosis and kyphosis posture with slightly diminished sensation to the anterior and posterior thigh to middle portion of the calf. However, despite this finding, the Veteran had full range of motion in all his lower extremities and unremarkable neurological findings.  Then in a July 2010 x-ray scan of the lumbar spine revealed multilevel degenerative disc.  The objective diagnostic findings and treatment records show that the Veteran's back condition worsened over time.  The Veteran was only able to flex to 40 degrees and extend to 20 degrees, consistent with a finding of 20 percent disabling rating.  As such, the Board finds that as of July 22, 2010, the Veteran is entitled to an increase rating of 20 percent for his back condition.  

In the April 2011 VA back examination, the Veteran's lumbar flexibility was very poor. The Veteran exhibited normal range of motion.  The Veteran was negative on straight leg raising test although he had very poor flexibility of the bilateral hamstrings.  Otherwise, the Veteran had normal neurological findings in his bilateral lower extremities.  The findings from the April 2011 VA examination is consistent with the records as the treatment records show that the Veteran had limited range of motion in the back ("70 percent normal"), but was neurovascularly intact with normal reflex, sensation, and muscle strength.  

In the August 2011 VA peripheral nerves conduction examination, the Veteran reported severe intermittent pain in the bilateral lower extremity, and mild paresthesia and/or dysesthesias in the bilateral lower extremities with no numbness in any of the four extremities. On examination, the Veteran had normal neurological findings with normal reflex, sensation and muscle strength.  The Veteran had normal gait and normal sciatic nerve.  The examiner determined that there was radiating pain in the bilateral lower extremities but no paralysis.  As such, the Board finds that the Veteran continues to receive no more than 10 percent disabling rate for mild incomplete paralysis.

In the March 2012 VA back examination, the Veteran reported that he would have flare-ups about once a year that required him to rest for few weeks.  On examination, the Veteran flexed to 75 degrees, extend to 25 degrees, right lateral flex to 20 degrees, left lateral flex to 30 degrees or more, and bilateral lateral rotate to 30 degrees or more.  On repetitive testing, the Veteran exhibited similar results except he was only able to extend to 20 degrees and left lateral flex to 25 degrees. On straight leg raising test, the Veteran was positive on both legs.  Despite these findings, the Veteran had no neurological abnormalities.  The examiner determined that the Veteran had severe intermittent pain in the bilateral legs, moderate paresthesia and/or dysesthesias in the bilateral legs, and moderate level of radiculopathy in his bilateral legs.  The Board finds that although the Veteran's range of motion of the lumbar spine improved, consistent with a 10 percent rating, the Board also acknowledges that low back pain waxes and wanes in severity.  As such, the Board finds that the Veteran is entitled to no more than 20 percent disabling rating for his low back.  As for the Veteran's sciatica of the bilateral lower extremities, the Board finds that a moderate level of paresthesia and moderate level of radiculopathy warrants the Veteran a disabling rating of 20 percent disabling rate pursuant to Diagnostic Code 8799-8720 as of April 30, 2012.  

In the November 2016 VA peripheral nerves conduction examination, the Veteran had normal neurological findings but did exhibit mild incomplete paralysis in all four extremities.  Then in the November 2016 VA back examination, the Veteran reported worsening of his back condition.  Specifically, the Veteran reported aggravation with repetitive and exertional use, as well as spontaneous weekly flare-ups of increased pain, stiffness or spasm in the low back and radicular pain in the extremities. The Veteran stated that he experienced severe flare-ups about every several months to every few years that typically last for several days.  However, despite the Veteran's report of severe pain and stiffness, the Veteran did not use an assistive ambulatory device.  On examination, the Veteran flexed to 70 degrees, extend to 15 degrees, right lateral flex to 25 degrees, left lateral flex to 20 degrees, right lateral rotate to 30 degrees, and left lateral rotate to 30 degrees with no additional loss of function or range of motion after three repetitions.  There was no evidence of muscle spasm or guarding, nor was there any muscle atrophy.  Again, the Veteran had unremarkable neurological findings.  The examiner determined that the Veteran had mild intermittent pain, mild paresthesia and/or dysesthesias, and mild radiculopathy in the bilateral lower extremities.  Based on the November 2016 VA examination, the Veteran's back condition and sciatica in the bilateral lower extremities appears to have improved as the findings are more consistent with a 10 percent disabling rating for the low back condition and sciatica in the bilateral lower extremities.  However, the Board recognizes that the level of pain for low back disability and sciatica waxes and wanes.  As such, the Board finds that the Veteran is entitled to no more than the 20 percent disabling rating for his low back disability and sciatica in the bilateral legs.  









(Continued on the next page)
ORDER

Entitlement to service connection for bilateral arm numbness, to include as secondary to service connected lumbar spine disability is denied. 

Entitlement to a rating in excess of 10 percent for service-connected lumbar spine disability prior to July 22, 2010, and a rating in excess of 20 percent thereafter is denied.

Entitlement to an increased rating for sciatica in the right lower extremity, rated as 10 percent disabling prior to April 30, 2012, and as 20 percent disabling thereafter is denied. 

Entitlement to an increased rating for sciatica in the left lower extremity, rated as 10 percent disabling prior to April 30, 2012, and as 20 percent disabling thereafter is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


